STONE, J. —
The credibility of oral testimony depends in a large degree on the manner of the witness on the stand. Hence, in criminal prosecutions, it is the constitutional right of the accused “to be confronted by witnesses against him.” The defendant, by the finding of a grand jury, stood charged with the crime of murder. The testimony before the judge of probate was, in form, positive. If true, deceased came to his death by a most atrocious murder, of which defendant was the perpetrator. Standing by itself, it makes a case of “evident proof,” within the letter of the constitution, and which denies to defendant the privilege of bail. — See Constitution, declaration of rights, section 17. There was testimony, which, if believed, tended strongly to show that. defendant could not have committed the homicide. This *252conflict of testimony rendered it necessary for tbe judge of probate to weigh the evidence. The witnesses testified before him. He had the means of observing the degree of intelligence, and the matter of careful regard for truth, shown by each witness, which are the sure foundations on which confidence rests. Aye, more; he could, and doubtless did, scrutinize the deportment of the witnesses — the facial expression, not susceptible of description by either tongue or pen, which, with many other ingredients, constitutes what we call manner. He refused bail; and there is not enough in the record to justify us in reversing his decision. — See Ex parte McAnally, 53 Ala. 495.
We do not wish, however, to prejudge the case, to the defendant’s injury. When the testimony goes before a jury, that body will be aided and enlightened, as the judge of probate was, by the presence and personal examination of the witnesses. They will not be trammelled by the finding of the judge of probate, nor by the refusal of this court to reverse his decision. They try the facts anew, and should give due weight to all the facts and circumstances in the case. If, upon all the testimony, there be left a reasonable doubt of the defendant’s guilt, he should have the benefit of it. All we intend to say is, that, in entire ignorance of the manner of the witnesses, and with no means of informing ourselves on this point, we refuse to reverse the finding of the judge of probate, and refuse to award a writ of habeas corpus.